CHANNING CAPITAL MANAGEMENT, LLC Code of Ethics This Code of Ethics ("Code") of Channing Capital Management, LLC (the “Adviser” or “CCM”) has been adopted in compliance with the requirements of Rule 204A-1, 204-2 and Sections 206 of the Investment Advisers Act of 1940 (the "Advisers Act") and Rule 17(j)-1 of the Investment Company Act of 1940 (the "Investment Company Act"), to effectuate the purposes and objectives of those provisions of the Advisers Act, the Investment Company Act and the rules promulgated hereunder. Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, nonpublic information by investment advisers. Rule 204A-1 requires advisers to establish, maintain and enforce a written code of ethics. Rule 204-2 imposes record keeping requirements with respect to personal securities transactions of access persons (defined below). Section 206 of the Advisers Act makes it unlawful for certain persons: To employ any device, scheme or artifice to defraud any client or prospective client; To engage in any transaction, practice or course of business which operates as a fraud or deceit upon any client or prospective client; Acting as principal for his own account, knowingly to sell any security to or purchase any security from a client; or acting as broker for a person other than such client, knowingly to effect any sale or purchase of any security for the account of such client, without disclosing to such client in writing before the completion of such transaction, the capacity in which he is acting and obtaining the consent of the client to such transaction. The prohibitions of this paragraph shall not apply to any transaction with a customer of a broker or dealer if such broker or dealer is not acting as an investment adviser in relation to such transaction; or To engage in any act, practice, or course of business which is fraudulent, deceptive or manipulative. Similarly, Rule 17j-1(b) of the Investment Company Act makes it unlawful for any affiliated person of the Investment Adviser of an investment company in connection with the purchase or sale, directly or indirectly, by such person of a security held or to be acquired: to employ any device, scheme or artifice to defraud the investment company; to make any untrue statement of a material fact to the investment company or to omit to state a material fact necessary in order to make the statements made to the investment company, in light of the circumstances under which they are made, not misleading; to engage in any act, practice or course of business that operates or would operate as a fraud or deceit on the investment company; or to engage in any manipulative practice with respect to the investment company. The Code contains provisions reasonably designed to prevent persons from engaging in acts in violation of the above standards and contains procedures reasonably designed to prevent violations of the Code. 10/06, 1/07, 9/11, 9/13 Compliance Manual – Code of Ethics Created By: Barge-SCA Compliance 3/14 This document contains information that is PROPRIETARY and PRIVATE to Channing Capital Management. All rights reserved. This document may not be reproduced in whole or part and/or transmitted in any form, or by any means, without first obtaining written permission from Channing Capital Management. I. Standards of Conduct CCM is committed to ethical conduct and integrity in all aspects of the conduct of our business. The fulfillment of our fiduciary duties to our clients is paramount, and will not be compromised for financial or other goals. All employees are required to comply with the federal securities laws, other applicable laws and regulations, and the Adviser's compliance policies and procedures. Employees who fail to meet these requirements are subject to disciplinary action by the Adviser. CCM and its employees have a duty of loyalty to our clients. This duty requires that we: · act for the benefit of clients; · avoid conflicts of interest, or if unavoidable, disclose the conflict and obtain client consent; · deal honestly, fairly and in good faith with clients; · avoid intentional misconduct; and · refrain from competing with or seizing opportunities of our clients. In furtherance of our duty to our clients, it is our goal to provide disinterested, impartial advice. CCM and its employees also have a duty of care to our clients. This duty requires that we use care to manage investments prudently, reflecting the high level of skills possessed by the employees, and consider suitability in light of the respective client's investment purpose and restrictions, among other relevant considerations. Each employee has a duty to prevent the misuse of material nonpublic information, which includes a complete prohibition against the misuse of material nonpublic information about the Adviser's securities recommendations and client securities holdings and transactions. This Code is based upon the principle that the directors and officers of the Adviser and certain affiliated persons owe a fiduciary duty to, among others, the clients of the Adviser to conduct their affairs, including their personal securities transactions, in such manner to avoid: · serving their own personal interests ahead of clients; · taking inappropriate advantage of their position with the Adviser; and · engaging in any actual or potential conflicts of interest or any abuses of their position of trust and responsibility. Access Persons (as defined below) who have earned a designation or are members of an organization, whereas the use of such designation or membership in the organization is contingent upon adherence to a Code, must also comply with the standards set forth by those organizations and their respective Codes of Ethics. More specifically, CCM adheres to and incorporates the CFA Institute Code of Ethics and Standards of Professional Conduct (2010) as part of CCM’s Code. All breaches or violations of this Code are required to be reported promptly to the Chief Compliance Officer (“CCO”). Compliance Manual – Code of Ethics Created By: Barge-SCA Compliance This document contains information that is PROPRIETARY and PRIVATE to Channing Capital Management. All rights reserved. This document may not be reproduced in whole or part and/or transmitted in any form, or by any means, without first obtaining written permission from Channing Capital Management. 2 of 3 II. Insider Trading CCM forbids any officer, director or employee from, either personally or on behalf of others, including accounts managed by the Adviser, trading on or while in possession of material nonpublic information or communicating material nonpublic information to others in violation of the law. This conduct is frequently referred to as "insider trading." The policy applies to every officer, director and employee and extends to activities within and outside their duties at CCM. Any questions regarding the policies and procedures should be referred to the Chief Compliance Officer. The Term "insider trading" is not defined in the federal securities laws, but generally is used to refer to the use of material nonpublic information to trade in securities (whether or not one is an "insider") or to the communication of material nonpublic information to others. The "manipulative and deceptive devices" prohibited by Section 10(b) of the Securities Exchange Act of 1934 and Rule 10b-5 hereunder, include the purchase or sale of a security of any issuer, on the basis of material nonpublic information about that security or issuer, in breach of a duty of trust or confidence that is owed directly, indirectly, or derivatively, to the issuer of that security or the shareholders of that issuer, or to any other person who is the source of the material nonpublic information. While the law concerning insider trading is not static, it is generally understood that the law prohibits: trading by an insider, while in possession of material nonpublic information; trading by a non-insider, while in possession of material nonpublic information, where the information either was disclosed to the non-insider in violation of an insider's duty to keep it confidential or was misappropriated communicating material nonpublic information to others. The concept of "insider" is broad. It includes officers, directors and employees of a company. In addition, a person can be a "temporary insider" if he or she enters into a special confidential relationship in the conduct of a company's affairs and as a result is given access to information solely for the company's purposes. A temporary insider can include, among others, a company's attorneys, accountants, consultants, bank lending officers, and the employees of such organizations. In addition, an employee may become a temporary insider of a company he or she advises or for which he or she performs other services. For that to occur, the company must expect the employee to keep the disclosed nonpublic information confidential and the relationship must at least imply such a duty before the employee will be considered an insider. Trading on inside information is not a basis for liability unless the information is material. "Material information" generally is defined as information for which there is a substantial likelihood that a reasonable investor would consider it important in making his or her investment decisions, or information that is reasonably certain to have a substantial effect on the price of a company's securities. Information that officers, directors and employees should consider material includes, but is not limited to, dividend changes, earnings estimates, changes in previously released earnings estimates, significant merger or acquisition proposals or agreements, major litigation, liquidation problems, and extraordinary management developments. Compliance Manual – Code of Ethics Created By: Barge-SCA Compliance This document contains information that is PROPRIETARY and PRIVATE to Channing Capital Management. All rights reserved. This document may not be reproduced in whole or part and/or transmitted in any form, or by any means, without first obtaining written permission from Channing Capital Management. 3 of 4 Information is nonpublic until it has been effectively communicated to the market place. One must be able to point to some fact to show that the information is generally public. For example, information found in a report filed with the SEC, or appearing in Dow Jones, Reuters Economic Services, The Wall Street Journal, or other publications of general circulation would be considered public. Penalties for trading on or while in possession of communicating material nonpublic information are severe, both for individuals involved in such unlawful conduct and their employers. A person can be subject to some or all of the penalties below even if he or she does not personally benefit from the violation. The penalties include: · civil damages; · triple damages; · jail sentence; · fines for the person who committed the violation of up to three times the profit gained or loss avoided, whether or not the person actually benefited: and fines for the employers or other controlling persons of up to the greater of $1,000,000 or three times the amount of the profit gained or loss avoided; Any violation of this Insider Trading Policy can be expected to result in serious sanctions, including dismissal of the persons involved. Before trading for yourself or others in the securities of a company about which you may have potential inside information, ask yourself the following questions: · Is the information material? Is this information that an investor would consider important in making his or her investment decisions? Is this information that would substantially affect the market price of the securities if generally disclosed? · Is the information nonpublic? To whom has this information been provided? Has the information been effectively communicated to the marketplace? If, after consideration of the above, you believe that the information is material and nonpublic, or if you have questions as to whether the information is material and nonpublic, you should take the following steps. A. Report the matter immediately to the Chief Compliance Officer. B. Do not purchase or sell the securities on behalf of yourself or others. C. Do not communicate the information to anyone other than to the Chief Compliance Officer. D. Upon a determination by the Chief Compliance Officer that the information is material and nonpublic, instructions will be issued promptly to: 1. halt temporarily all trading by the Adviser in the security or securities of the pertinent issuer and all recommendations of such security or securities; 2. ascertain the validity and non-public nature of the information with the issuer of the securities; Compliance Manual – Code of Ethics Created By: Barge-SCA Compliance This document contains information that is PROPRIETARY and PRIVATE to Channing Capital Management. All rights reserved. This document may not be reproduced in whole or part and/or transmitted in any form, or by any means, without first obtaining written permission from Channing Capital Management. 4 of 5 3. request the issuer or other appropriate parties to disseminate the information promptly to the public, if the information is valid and non-public; or 4. in the event the information is not publicly disseminated, consult counsel and request advice as to what further steps should be taken before transactions or recommendations in the securities are resumed. E. Upon a determination by the Chief Compliance Officer that the information is public or not material, you will be allowed to trade and communicate the information. No set of rules can possibly anticipate all the potential trading conflicts of interest between clients and personnel. Any situation subject to interpretation should be decided in favor of the best interests of the clients. For instance, it would be unethical to execute a personal trade in a security if the person knew or had reason to know that a substantial order in the security in question was likely to be implemented for a client in the foreseeable future, even though to execute the personal trade would be within the letter of the law. Information in your possession that you identify as material and nonpublic may not be communicated to anyone except as provided above. In addition, care should be taken so that such information is secure. For example, files containing material nonpublic information should be sealed and access to computer files containing material nonpublic information should be restricted. Investment decisions made by the Adviser may not be disclosed to anyone other than the client for whom those investment decisions are made. CCM’s insider trading procedures can be divided into two classifications: (1) prevention of insider trading; and (2) detection of insider trading. To prevent insider trading, CCM will: A. provide, on a regular basis, an education program to familiarize officers, directors and employees with CCM’s policy and procedures; and B. when it has been determined that an officer, director or employee has material nonpublic information: 1. implement measures to prevent dissemination of such information; and 2. if necessary, restrict officers, directors and employees from trading the securities. To detect insider trading, Chief Compliance Officer or designee will: A. review the trading activity reports filed by each officer, director and employee; and B. reviews the trading activity of accounts managed by the Adviser. Compliance Manual – Code of Ethics Created By: Barge-SCA Compliance This document contains information that is PROPRIETARY and PRIVATE to Channing Capital Management. All rights reserved. This document may not be reproduced in whole or part and/or transmitted in any form, or by any means, without first obtaining written permission from Channing Capital Management. 5 of 6 III. Definitions A.
